           Case 2:19-cv-00044-RFB-VCF Document 83 Filed 10/09/20 Page 1 of 1




1                                      UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                     ***
      STANLEY K. ANTHORY,
4
                          Plaintiff,
5                                                        2:19-cv-00044-RFB-VCF
      vs.                                                MINUTE ORDER
6     PIONEER/MAC, INC.,
7                          Defendant.
8           Before the court is Stanley K. Anthory v. Pioneer/MAC, INC., case number 2:19-cv-00044-RFB-
9    VCF. In February, the Court set a status check regarding discovery for October 14, 2020. (ECF No. 43).
10   The status check hearing of October 14, 2020 is VACATED, and RESCHEDULED for 10:30AM, October
11   20, 2020, in Courtroom 3D.
12

13          DATED this 9th day of October, 2020.
                                                               _________________________
14
                                                               CAM FERENBACH
15                                                             UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25
